TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00668-CV



                        The Transaction Auditing Group, Inc., Appellant

                                                  v.

                                   Dell Marketing, LP, Appellee


              FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        NO. C-1-CV-13-005015, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                             MEMORANDUM OPINION


                 Appellant has filed an unopposed motion to dismiss this appeal, explaining that the

parties have resolved their dispute. We grant the motion and dismiss the appeal. See Tex. R. App.

P. 42.1(a)(1).



                                               __________________________________________

                                               Scott K. Field, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed on Appellant’s Motion

Filed: April 23, 2014